                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

 KENNETH WILLIAMS                                                                   PETITIONER

 V.                                                                 NO. 1:18-CV-138-DMB-DAS

 STATE OF MISSISSIPPI                                                             RESPONDENT


                                   ORDER OF DISMISSAL

       Kenneth Williams’ petition for a writ of habeas corpus is before the Court for consideration

of the Report and Recommendation of United States Magistrate Judge David A. Sanders. Doc.

#11.

                                              I
                                      Procedural History

       On or about July 10, 2018, Kenneth Williams filed a petition for a writ of habeas corpus in

the United States District Court for the Northern District of Mississippi challenging his 1991

conviction and sentence for murder. Doc. #1. On October 29, 2018, the respondent filed a motion

to dismiss the petition as untimely. Doc. #8. Williams did not respond to the motion to dismiss.

       On February 13, 2019, Untied States Magistrate Judge David A. Sanders issued a Report

and Recommendation recommending that the respondent’s motion to dismiss be granted and that

Williams’ petition be dismissed as untimely filed. Doc. #11 at 8. No objections to the Report and

Recommendation were filed.

                                              II
                                            Analysis

       Under 28 U.S.C § 636(b)(1)(C), “[a] judge of the court shall make a de novo determination

of those portions of the report … to which objection is made.” “[W]here there is no objection, the

Court need only determine whether the report and recommendation is clearly erroneous or contrary
to law.” United States v. Alaniz, 278 F.Supp.3d 944, 948 (S.D. Tex. 2017) (citing United States v.

Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)). The Court, having reviewed the Report and

Recommendation, concludes that it is neither clearly erroneous nor contrary to law. Accordingly,

the Report and Recommendation is adopted as the order of the Court, and Williams’ petition is

dismissed.

                                                III
                                   Certificate of Appealability

       This Court must “issue or deny a certificate of appealability when it enters a final order

adverse to the applicant.” Rule 11 of the Rules Governing Section 2254 Proceedings for the United

States District Courts. A certificate of appealability (“COA”) will issue “only if the applicant has

made a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For

cases rejected on their merits, a movant “must demonstrate that reasonable jurists would find the

district court's assessment of the constitutional claims debatable or wrong” to warrant a

COA. Slack v. McDaniel, 529 U.S. 473, 484 (2000). To obtain a COA on a claim rejected on

procedural grounds, a movant must demonstrate “that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and that jurists of

reason would find it debatable whether the district court was correct in its procedural

ruling.” Id. Based on the Slack criteria, the Court finds that a COA should not issue in this case.

                                               IV
                                            Conclusion

       The February 13, 2019, Report and Recommendation [11] is ADOPTED as the order of

this Court. The respondent’s motion to dismiss [8] is GRANTED and this case is DISMISSED.

A certificate of appealability is DENIED.




                                                 2
SO ORDERED, this 8th day of March, 2019.

                                       /s/Debra M. Brown
                                       UNITED STATES DISTRICT JUDGE




                                   3
